ON REHEARING
November 29, 1939.           96 P.2d 200.
 OPINION
In our decision denying respondent's motion to dismiss appeal and granting, in part, appellant's motion for allowances, 59 Nev. 163,87 P.2d 800, 805, we included the following sentence: "Reasonable time after compliance with said order for allowances will *Page 178 
be allowed appellant by the district court for preparing, filing and serving proposed bill of exceptions, and for taking such other steps as may be required to complete the bringing of her appeal to this court." Respondent filed a petition for rehearing, which was granted. On the rehearing it was shown that appellant's time for filing and serving bill of exceptions had been extended several times by the district court; but had expired, without stipulation for further time, on February 28, 1939, four days before said decision of this court was filed. It further appears that, after the petition for rehearing was filed but before it was granted, appellant, in the district court, noticed a motion for an order relieving her from her default in failing to secure an extension of time within which to file a bill of exceptions, the motion being based upon the ground that such failure was the result of mistake, inadvertence, and excusable neglect.
1. It is a jurisdictional requirement that bills of exceptions be filed and served within the time prescribed by statute, or within such further time as may be given by order of court or stipulation. Johnson v. Johnson, 54 Nev. 433, 22 P.2d 128; Comstock Phoenix Min. Co. v. Lazzeri, 55 Nev. 421, 36 P.2d 360. At the time the order of this court was made directing the district court to allow a reasonable time after compliance with the order for allowances within which to file and serve proposed bill of exceptions, it was not known to this court that appellant's time for taking such steps had expired. When respondent's motion to dismiss the appeal and appellant's motion for allowances were heard and submitted, appellant's time for filing and serving bill of exceptions had not expired. Respondent could not foresee that it would be allowed to expire, and that this court would make the order complained of. He was, therefore, not in a position to attack the order until and except by petition for rehearing.
2, 3. The order of this court made on March 4, 1939, *Page 179 
directing the district court to allow a reasonable time after compliance with the order for allowances within which to prepare, file, and serve proposed bill of exceptions, is hereby set aside. The order for allowances made on the same day is hereby modified by disallowing the $30 item toward the cost of transcribing the court reporter's shorthand notes of the trial in the lower court, and disallowing further the item of $65 toward the cost of preparing typewritten transcript of the proceedings in the lower court for filing in this court. The allowance of $100 for attorney's fee will remain undisturbed.
If the district court shall decide, or has decided, to relieve appellant from her default in failing to secure an extension of time beyond February 28, 1939, within which to file and serve her bill of exceptions, or if other legal and proper cause be made to appear, she may renew her application to this court for further allowances on appeal.
ORR, J., did not participate in this rehearing. *Page 180